Citation Nr: 0813413	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  90-41 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
familial Mediterranean fever (FMF) with multiple symptoms to 
include anemia and splenomegaly.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from March 1967 to May 1967.  
He was born in 1944.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which held that new and material evidence had not been 
submitted to reopen a previously denied claim of service 
connection for FMF (also known as recurrent polyserositis or 
familial paroxysmal polyserositis) with anemia and 
splenomegaly.  

The veteran filed a notice of disagreement (NOD) and 
eventually perfected an appeal of that decision to the Board, 
which issued a decision in March 1991.  The veteran filed an 
appeal of that Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 1991 
Order, the Court granted a Joint Motion, vacated the March 
1991 Board decision, and remanded the case for additional 
development of the record.

Pursuant to the Court Order, the Board remanded the case to 
the RO in October 1991 for additional evidentiary 
development.  The RO also was requested to determine whether 
evidence received since an April 1989 Board denial was new 
and material within the meaning of 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156(a). 

In a decision issued in April 1994, the Board found that new 
and material evidence to reopen the claim for service 
connection for FMF had been received, and remanded the case a 
second time for further development of the record.  The 
additional evidence included several independent medical 
expert (IME) opinions, received in August 1996, August 1997, 
and September 1998.

In a decision promulgated in July 1999, a panel composed of 
three Members of the Board again determined that new and 
material evidence had been received to reopen the claim of 
service connection for FMF and a disability manifested by 
anemia and splenomegaly.  The Board also therein consolidated 
the issues of entitlement to service connection for FMF and a 
disability manifested by anemia and splenomegaly, and 
directed the RO upon remand to adjudicate this matter as a 
single issue.  In November 2000, the Board requested an 
additional IME opinion, which was received in January 2001.  

Thereafter, the Board issued a decision in February 2002 
which granted service connection for FMF with symptoms of 
anemia and splenomegaly.

By rating action dated in May 2003, the RO implemented the 
Board's grant of service connection for FMF, and assigned a 
10 percent rating for this disability, effective from 
November 6, 1989.  The veteran filed an NOD as to the rating 
assigned for the disability, and an SOC addressing the issue 
of an increased rating was completed in January 2004.  The 
veteran thereafter perfected an appeal to the Board with 
respect to that issue, with the submission of his Substantive 
Appeal in February 2004.  As the veteran expressed 
disagreement with the initial rating for FMF, the principles 
enumerated in Fenderson v. West, 12 Vet. App. 119 (1999) with 
respect to "staged ratings" are for application with 
respect to this issue.

In February 2005, the Board denied an evaluation in excess of 
10 percent for FMF.  (Therein, the Board also denied 
entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to service-connected 
disability; and denied an effective date earlier than 
November 6, 1989, for the grant of service connection for 
FMF.)  The veteran appealed the Board's decision to the 
Court.  

In a February 2006 order, the Court granted a Joint Motion to 
partially vacate and remand the Board's February 2005 
decision.  Pursuant to the actions requested in the Joint 
Motion, the issue of an increased evaluation for FMF was 
remanded to the Board for development and readjudication 
consistent with the directives contained therein.  (The Court 
dismissed the appeal with regard to the remaining issues.)

In May 2006, the Board again remanded the case, for reasons 
which were fully delineated therein and will be identified, 
as necessary below.


FINDING OF FACT

Based upon the aggregate evidence, and with resolution of 
reasonable doubt in his favor, the Board finds that the 
veteran's FMF exacerbates 3-4 times per year for often a week 
at a time, during which periods he is bedfast, with high 
fever, fatigue, and multiple symptoms; he takes Colchicine 
regularly, with increased dosages during exacerbations which 
are in the aggregate not so frequent as to alone cause 
ongoing, chronic severe health impairment, and unrelated to 
his mental health problems which cause significant 
occupational impact.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an initial disability rating of 60 percent, and no more, 
for FMF have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.88b, Diagnostic Code 6350 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As has been noted in an earlier Board decision, the Veterans 
Claims Assistance Act of 2000 (VCAA) substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103, 
etc. (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development. See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007)).

Judicial caselaw is inconsistent as to whether the new (VCAA) 
law is to be given retroactive effect.  The Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date." 66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  The VCAA notice 
requirements apply to all elements of a claim.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The Court of Appeals for the Federal Circuit has held that, 
if a claimant can demonstrate error in VCAA notice, such 
error should be presumed to be prejudicial.  VA then bears 
the burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209).

The long adjudicative history with regard to the issue 
pending herein has been delineated above.  Throughout, 
extensive development was undertaken and correspondence sent 
to the veteran with regard the requirements to support his 
claim and related matters.  The case has been remanded for 
specific repeated further development, and the requirements 
have been stated on numerous occasions. 

The VARO sent him explanatory letters, and an SOC and SSOCs 
were issued and additional correspondence was sent to the 
veteran on many occasions.  He timely filed a Substantive 
Appeal.  In the aggregate, the Board finds that the RO has 
satisfied the duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Neither the veteran nor his 
attorney has suggested in any way that there is any prejudice 
due to a lack of proper VA notice or assistance, and they 
have demonstrated actual knowledge of the information and 
evidence necessary to substantiate the pending claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
"convinced that the appellant, through his counsel, 
demonstrated actual knowledge of the information and evidence 
necessary to establish entitlement to an earlier effective 
date").

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44.   The notifications to the veteran in 
this case were entirely adequate to inform him, or any 
reasonable person for that matter, of what was required, and 
that he needed to provide evidence with regard to how his 
disabilities affect him in his everyday, daily life.  There 
is no prejudicial error shown in this regard.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In the aggregate, the veteran has demonstrated actual 
knowledge of, and has acted on the information and evidence 
necessary to substantiate the pending claim.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  Neither has he suggested 
in any way that there is any prejudice due to a lack of 
proper VA notice or assistance.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II. Applicable Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, as noted above, since the 
current appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, supra.

In reviewing this matter, the Board notes at the outset that 
if a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided. 38 C.F.R. 
§ 4.14.  The Rating Schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  See also Brady v. Brown, 4 
Vet. App. 203 (1993).

The veteran's service-connected FMF may be rated by analogy 
to systemic lupus erythematosus (disseminated), or other 
similar disabilities pursuant to 38 C.F.R. § 4.88b, 
Diagnostic Code (DC) 6350, for systemic lupus erythematosus, 
(disseminated), under which a 10 percent rating is assigned 
for exacerbations once or twice a year or symptomatic during 
the past 2 years; a 60 percent rating is assigned for 
exacerbations lasting a week or more, 2 or 3 times per year; 
and a 100 percent rating is assigned for acute manifestations 
with frequent exacerbations, producing severe impairment of 
health.  

This condition may be evaluated either by combining the 
evaluations for residuals under the appropriate body system, 
or by evaluating under Diagnostic Code 6350, whichever 
results in a higher evaluation.  38 C.F.R. § 4.88b.  In that 
regard, the various aspects of the veteran's disability 
during periods of exacerbation and during periods of 
quiescence will be delineated below; they encompass all sorts 
of bodily functions, e.g., chest pain, abdominal distress, 
anemia, liver and spleen problems, arthritis/arthralgia, 
fever, etc.

III.  Factual Background and Analysis

In this case, although not particularly pivotal to the 
evaluation via any current rating, it is helpful to note the 
history of the veteran's FMF disability and how it has 
traditionally manifested itself.  This has been fully 
documented in the numerous records in the file which relate 
to not only current signs but also the overall history of the 
disability as discussed for purposes of the service 
connection grant.

Private treatment records dated from November 1959 to 
December 1971 have been associated with the veteran's multi-
volume claims folder.  Prior to the veteran's entrance to 
service in March 1967, these records reflect that he was seen 
on various occasions in April 1963 for probable tension 
headaches.  He also complained of diarrhea and abdominal 
cramping, which was thought possibly to be psychosomatic in 
origin.  In May 1963, the veteran was seen for complaints of 
right chest wall pain.  He was evaluated in the neurology 
department in May 1963 for headaches which had been present 
all of his life but, for the previous few months, had been 
occurring several times during the day.  They reportedly were 
brought on by physical exertion and were accompanied by 
nausea, dizziness, and blurred vision.  The veteran was noted 
to have trouble concentrating in school, and to be always 
daydreaming.  He was nervous, restless, and worried about the 
future.  The clinical impression was of functional headaches.

The veteran was seen at the same medical facility in June 
1963, when he said that the onset of headaches was at about 
the age of two years and that they were accompanied by nausea 
and dizziness.  He claimed that he had been told he needed a 
cold climate, and was sent as a child to live in Switzerland, 
where he experienced no dizziness or nausea.  He expressed 
much anger at the world, and complained of a solitary 
existence and inability to find work.  The clinical 
impression indicated a personality trait disturbance with 
schizoid traits and functional immaturity.  

In November 1964, he was seen for complaints of dyspnea, 
which was considered to be functional in origin.  The 
following month he was seen for complaints of functional 
chest pain.

Service medical records include a February 24, 1967, 
preinduction examination report indicating that the physical 
findings were unremarkable.  On a report of medical history, 
the veteran denied having had any serious illness or surgery.  
Soon after entrance, he was seen at an emergency room for a 
swollen right ankle.

On March 10, 1967, the veteran was again seen at a 
dispensary, when it was noted that he had been released two 
days earlier from the hospital following treatment of the 
right foot.  It was noted that after two days of training he 
had felt unbearable pain in the right ankle.  He was admitted 
to the hospital and remained hospitalized until March 16, 
1967, when he was discharged with a diagnosis of recurrent 
cellulitis of the right ankle.  The infectious organism 
involved was not determined. 

On March 24, 1967, he was seen for a mass on the left lower 
leg.  A clinical impression of mild thrombophlebitis and 
possible anemia was noted.  He was admitted to a service 
hospital on March 31, 1967, for evaluation of mild iron 
deficiency, and anemia.  It was reported that he had been in 
excellent health until beginning military service, when 
swelling and purpura were noted around the right ankle.  His 
course in the hospital was essentially unremarkable, and the 
diagnoses upon discharge were anemia, left otitis media, 
ulceration of the Hesselbach's area, and splenomegaly 
secondary to anemia.  His condition was diagnosed as anemia 
secondary to chronic blood loss.

After separation from service, the earliest post-service 
medical evidence is dated in January 1970 from a private 
facility, where he said he had stomach and abdominal problems 
"all his life."  He was concerned about abdominal cramps 
which had been occurring regularly at a one-week interval 
with slight constipation and no diarrhea.  The clinical 
impression was of abdominal pain, etiology unknown.  Further 
cramping was reported in February and March 1970.

In July 1970, the veteran was noted to have been extremely 
tense and nervous.  He was treated with Thorazine and a bland 
diet.  It was reported during the following month that he 
would not accept the explanation that his condition was on a 
functional basis. 

In January 1976, the veteran testified at a hearing at the RO 
that he had experienced no relevant problems, including 
blood-related diseases, before service.  

Also of record are VA outpatient treatment records dated from 
1979 to 1988.  The records referred to the veteran having had 
FMF.  The veteran also submitted a November 1989 statement 
from a physician, BNC, M.D.  

Received in December 1989 was the report of a psychological 
evaluation by LJR, Ph.D., performed on December 4, 1989.   

Medical records dated from March 1973 through April 1978 were 
obtained, showing the onset of severe steady sharp 
subumbilical abdominal pain at the age of 23 which caused him 
to seek relief by curling into a ball on his side.  The pain 
was associated with fever, anorexia, flattening of the lower 
abdominal contour, and an absence of bowel movements, but was 
not associated with diarrhea, chills, headaches, sore throat, 
chest pain, cough, vomiting, or jaundice.  It was reported 
that the veteran subsequently had had several attacks which 
recurred as frequently as three or four times per month and 
had required his absence from school for from 24 to 40 hours 
per attack.  It was also reported that he had sought medical 
attention at the age of 23 in Bern, Switzerland, where a 
diagnosis of "Reiman" disease was made, and that he had 
then come to the United States where he continued to have 
these same complaints.  He noted an exacerbation with an 
increased frequency of attacks with emotion and possibly with 
spicy or rich food.  He also described having attacks of 
swelling and pain in the knees, ankles, and occasionally the 
elbows and noted a red blotchy rash on his lateral malleolus.  
It was concluded that he had classical FMF with peritonitis, 
pleuritis, and arthritis.

A VA examination was conducted in June 1992, at which time 
the veteran remembered that, as a child, he had suffered 
fevers and abdominal pains which kept him at home from school 
on multiple occasions.  He described having periodic bouts of 
abdominal cramping, joint pain, fever, anorexia, esophagitis, 
and insomnia.  The diagnoses included that of FMF with 
splenomegaly. Arthritis of multiple joints, possibly 
associated with FMF, was also diagnosed.

In October 1994, another VA examination was conducted.  It 
was noted that the veteran had FMF, which was partially 
controlled with colchicine.  The veteran had normal physical 
activity between attacks, which occurred two to three times 
per month.  There was no evidence of permanent organ or joint 
disease.  He had mild anemia which was attributed to the FMF.  
He also had mild splenomegaly which, it was noted, was also 
found in patients with FMF.

The record was referred by the Board for an IME opinion, with 
respect to medical questions arising in the appeal.  An 
opinion dated in August 1996 was received from the IME.  With 
respect to anemia and splenomegaly, the report provided the 
following:

The abdominal pain and lower extremity 
findings [were] classical presentations 
of [FMF].  It [was] likely that these 
findings represented objective 
manifestations of [FMF] which had been 
intermittently present for a considerable 
period of time prior to the appellant's 
entry into the service.  The splenomegaly 
and anemia were most likely 
manifestations of chronic GI blood loss, 
since they have apparently resolved.

Further questions were posed to the IME specialist who had 
provided the August 1996 IME opinion, and the August 1997 
reply from the medical specialist included the following 
passages regarding anemia and splenomegaly:

The mild anemia and splenomegaly which 
were demonstrated during the [v]eteran's 
brief service history were most likely 
due to [FMF].  In fact, over 88% of 
patients with [FMF] are symptomatic by 
age 10 . . . so it [was] likely that the 
symptoms which the [v]eteran ha[d] 
related prior to his entrance into the 
service were related to this disease.  
There [was] no documentation in the 
medical record of preexisting anemia or 
splenomegaly.  However, despite the 
absence of documentation, the mild anemia 
and splenomegaly were almost certainly 
preexisting, as well.

Regarding the onset of the veteran's FMF, the August 1997 IME 
report stated:

[T]he veteran meets the clinical criteria 
for this diagnosis.  Typical components 
of this illness [were] mild anemia and 
splenomegaly.  With the history of 
attacks of severe abdominal pain and 
cramping during childhood and adolescence 
it [was] almost certain that the onset of 
this disease was prior to his entrance 
into the service.  The symptoms which the 
veteran demonstrated during his basic 
training appear[ed] to be typical of a 
temporary exacerbation of this disorder.

Finally, regarding the previous opinion attributing the 
veteran's anemia and splenomegaly to chronic GI blood loss, 
the August 1997 IME report stated:

Splenomegaly and mild (often 
intermittent) anemia [were] frequent 
symptoms of [FMF].  When the veteran was 
in the service, his hemoglobin was noted 
to be 11.8 and hematocrit 37, only mildly 
anemic.  On several occasions since then 
his hematocrit and hemoglobin [had] been 
normal, while on other occasions he ha[d] 
continued to have a modest anemia. It 
[was] not possible to distinguish, with 
the information which [was] available 
thirty years later, whether the anemia 
might have been due to chronic GI blood 
loss as was suspected in the absence of 
the diagnosis of [FMF] or whether it 
might have been a complication of the 
preexisting disease.  In hindsight, it 
seems most likely to have been related to 
the [FMF].

In August 1998, the Board referred the record to another IME 
for an opinion concerning the veteran's claimed psychiatric 
disability.  A September 1998 IME held that his demonstrated 
dysthymic disorder was not due to or the result of his FMF, 
splenomegaly, or anemia.  

A VA medical specialist in hematology and oncology reviewed 
the file in November 1999.  It was noted that the veteran's 
arthralgia in service was probably related to his physical 
activity, and conceded that the arthralgia was likely related 
to his FMF. 

Additional IME opinions secured in November 2000 and in 
January 2001 explained that FMF is a hereditary disease and 
that, in pertinent part, splenomegaly is a chronic finding 
related to the FMF as might be anemia.  The IME also stated 
that the lower extremity ailment exhibited by the veteran in 
service was, to a reasonable degree of medical certainty, 
directly related to the FMF.  It was noted that the 
"erysipelas-like lesion" is well known to be a feature of 
FMF.  

A renal ultrasound in March 2003 showed a left renal cyst and 
visualized liver parenchyma which was echogenic, and it was 
observed that this sometimes is seen in fatty liver or 
heptocellular disease.

A May 2003 opinion solicited by the RO found it unlikely that 
the veteran's psychiatric disorder was related to his FMF.

Additional evidence includes reports from a November 2003 
examination, to include blood testing, which indicated the 
veteran's FMF was quiescent and that his symptoms of anemia 
had resolved.  There was also no evidence of splenomegaly 
upon examination.

A statement dated in April 2004 from RAM, M.D., who stated 
that had been treating the veteran for many years, indicates 
the veteran has experienced 3-4 attacks of FMF annually for 
many years.  He said the attacks typically last for one week, 
and can cause the veteran to be bedridden and unable to get 
to his clinic.  He also described flare-ups of arthritic 
problems.  

Also of record is a July 2004 statement from a psychiatrist 
who indicated the veteran had received treatment for 
depression in his clinic since January 1994.  The veteran 
reported that he suffered from FMF with severe attacks 3-4 
times a year, lasting up to a week.  

Testimony presented by the veteran at his June 2004 hearing 
before the undersigned Veterans Law Judge included the 
repeated assertion that attacks, lasting as much as one week, 
of FMF occur 3-4 times a years, and that the most recent such 
one-week attack was in May of 2004.  He testified that these 
attacks had made it difficult for him to maintain steady 
employment. 

Since the 2006 Board remand, a packet of Social Security 
Administration (SSA) documents with regard to his disability 
have been introduced into the file including clinical 
records, some of which were already of record.  His mental 
health issues were felt to hinder his work as well as the FMF 
problems.

Also obtained were designated records from a private 
facility, including clinical records from April 2004 which 
show bilateral shoulder problems thought to be due to a 
rotator cuff tear; and from the Fall of 2004 reflecting 
recurrent joint complaints involving the feet and elbows, 
with diagnoses including epicondylitis and plantar fasciitis.  
On other occasions, he was seen for complaint in his knees, 
back, hips and heels, etc..  Another facility provided 
clinical reports showing care in the early and mid 2000's for 
gastrointestinal distress.

VA outpatient records refer to his having had attacks of FMF 
in November 2006, and in April, July and November 2007.

The veteran was scheduled for a comprehensive examination by 
VA with regard to his FMF in August 2007.  The entire report 
is in the file.  Numerous earlier physician's evaluations 
were reviewed and cited, in detail therein.  The veteran 
reported that he took a number of medications including 
Colchicine.  At the time of the examination, the veteran 
reported that he had about 4 attacks a year, the last having 
occurred in July 2007 and lasting 6-7 days.  He said that the 
average attack would last about 5-7 days and for this, he 
took the Colchicine twice a day, which the physician stated 
was to prevent amyloid deposition.  The veteran had recently 
undergone right ankle surgery, which he thought might be 
related to the FMF and other associated arthritic problems.  
When he had an attack, the fever would go as high as 103 or 
104 degrees, would last about 4 days, and would build up and 
then subside slowly.  During such an attack, he would go to 
bed, and the Colchicine would be increased incrementally to 
3-4 pills a day.  The Colchicine itself was noted to cause 
episodes of diarrhea and constipation.  

During attacks, he would feel weak and tired, and was known 
to be anemic.  His sister would help him during those times, 
as he otherwise lived by himself.  He was not otherwise able 
to go out during an attack to even get food.  He said he 
usually did not eat but would be able to ingest fluids during 
that time.  During an episode, he would also have joint pains 
in the sacroiliac joint, hands, wrists, elbows, knees and 
shoulders.  He said that he had worked in accounting, sales, 
and bill collection in the past, but for 20 years he had been 
on disability and, due to attacks, had been unable to hold a 
steady job.

On clinical evaluation, the tip of the spleen was palpable 
and the liver was slightly enlarged with a smooth border, and 
nontender.  Borderline splenomegaly and fatty changes of 
liver were diagnosed.  Numerous laboratory tests, X-rays, 
etc., were conducted and are in the file.  The examiner 
concluded that the veteran's FMF was stable, with acute 
exacerbations numbering 3-4 times a year, lasting 5-7 days; 
the longest duration was 7 days and the shortest was 5.  The 
conditions secondary to FMF included osteoarthritis, 
splenomegaly, and possible fatty liver changes and liver 
enlargement.  It was unclear whether the fatty liver was or 
was not primarily due to the FMF or his diet.

In assessing the veteran's FMF disability, there is now an 
ample evidentiary basis for resolving the questions herein 
concerned.  From the start, we must note that the nature of 
the FMF disability is such that it is periodic, with 
exacerbations during which time the veteran is virtually 
bedfast.  He takes Colchicine on a daily basis, with dosages 
increased during periods of exacerbation.  His symptoms, when 
active, involve high fever, multiple joint pain and 
limitations, splenomegaly and liver changes, nausea, lack of 
appetite, weakness, fatigue, and anemia.  These symptoms 
change from time to time, and it is noted that he has a 
history of pleuritis, peritonitis as well as gastrointestinal 
distress of varying types.

The primary question thus becomes the exact nature, duration, 
and frequency of the attacks.  There is sound basis for 
concluding that he has at least one episode a quarter, or 3-4 
per year, minimum, which last from 5-7 days.  The Board finds 
that, while the evidence is not unequivocal in this regard, 
it can be said to raise a reasonable doubt which must be 
resolved in his favor, warranting the assignment of a 60 
percent rating.  However, it is not shown that he is, on the 
whole, and consistently (during the majority of the time 
during the year when not in exacerbation), so severely 
restricted as to warrant an evaluation in excess thereof.  In 
this regard, the Board finds no need to stage his rating, but 
the findings when compared to the criteria of Diagnostic Code 
6350 sustain the 60 percent throughout the appeal period.  

In addition, as to whether separate ratings of the veteran's 
disabilities would result in a higher evaluation, neither the 
veteran nor his attorney has identified any diagnostic code, 
or combination thereof, which would afford a higher overall 
rating than the evaluation herein granted under DC 6350, and 
the Board also discerns none.  In view of the foregoing, in 
resolving reasonable doubt in the veteran's favor, and 
without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that an 
initial rating of 60 percent is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating of 60 percent for FMF is warranted, subject 
to the pertinent regulatory criteria relating to the payment 
of monetary awards.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


